Citation Nr: 1110041	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-11 986	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, not otherwise specified.

2.  Entitlement to service connection for a major depressive disorder.

3.  Entitlement to a rating in excess of 20 percent for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia, left knee.

5.  Entitlement to a rating in excess of 10 percent for chondromalacia, right knee.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision, in pertinent part, denied service connection for anxiety/stress and depression, denied a rating in excess of 20 percent for a low back disability, denied a rating in excess of 10 percent for a left knee disability, denied a rating in excess of 10 percent for a right knee disability, and denied entitlement to TDIU. 


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1990 to October 1992. 

2.  On February 14, 2011, the Board was notified by the Columbia, South Carolina VARO, that the appellant died in January 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


